Citation Nr: 1641446	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  11-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to additional compensation based on the Veteran's daughter being classified as a "helpless child" for VA purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's friend.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1978 to June 2002; she retired as a Sergeant First Class (E-7) after 23 years of honorable service.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran appeared at a Videoconference hearing in July 2016.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's daughter, J.M., has a current diagnosis of lupus which, at present, is permanently incapacitating.  

2.  The diagnosis of lupus was made prior to the Veteran's daughter attaining the age of 18 years; however, the disabling manifestations of the disorder which make J.M. incapable of self-support did not present until she was in her early twenties.  


CONCLUSION OF LAW

The Veteran's daughter was not permanently incapable of self-support prior to attaining the age of 18 years, and is not recognized as the helpless child of the Veteran.  38 U.S.C.A. §§ 101 (4)(A), 5107 (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's daughter, J.M, was diagnosed with lupus in 1997 when she was approximately 13 years of age.  The Veteran contends that, at this time or at some other point prior to her daughter's 18th birthday (July 20, 2002), she became helpless for VA purposes and, accordingly, that additional compensation should be paid based on her status as a "helpless child."  Alternatively, she argues that her daughter needs consistent care from her and that she should be deemed "helpless" based on the current level of her disability.  

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18 (i.e. a "helpless child"), or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

The evidence indicates that the level of disability required so that her child may be deemed "helpless" for VA purposes did not manifest until approximately 2005 (when the Veteran's daughter was 21 years of age).  

Private treatment records note that, at age 17, J.M. was experiencing the effects of prolonged steroid usage; however, while she was "having some problems," she had a normal appearance and was not otherwise disabled.  In March 2005, a treating private physician noted that while J.M "required medical care and a significant medication burden" in the years since her diagnosis in 1997, that she did a "good job" in finishing her secondary schooling and "preparing for a career."  In  testimony provided by the Veteran, it was indicated that subsequent to her graduation from secondary school, J. M. made attempts at nursing and pharmacy careers and was able to pursue those objectives for some time after reaching age 18.  VA records of school enrollment were submitted on behalf of the Veteran's daughter subsequent to her 18th birthday.  The course of disability did become severe in her early twenties and she could not complete any college programs.  

The Veteran's daughter is evaluated as disabled by the Social Security Administration and has been deemed to be unable to engage in employment activities since 2005.  While this is not binding on VA, it is a relevant  determination, and it is clear that the Veteran's daughter is severely disabled because of autoimmune lupus.  However, the SSA determination, which is based on the submitted private medical evidence of record, noted the onset of this disability as several years after the Veteran's daughter reached the age of 18.  As noted, prior to her early twenties, the Veteran's daughter engaged in fulltime schooling in two demanding curricula (pharmacy and nursing), and though she was eventually unable to complete the programs after turning 18, her treating pediatrician commended her on pressing through with schooling (with future plans to continue schooling) at a time proximate to her 18th birthday.  

Based on these facts and the applicable law, the Board must deny the appeal. In order for the Board to determine that compensation is due to the Veteran on account of her daughter being deemed a "helpless child," the onset of the disability significant enough to render her "helpless" for VA purposes must have been prior to her daughter reaching the age of 18.  While the Veteran maintains that the eventual failing to complete schooling was evidence of disability, she has not alleged that the medical treatment records, which document a progression in schooling after attaining the age of 18 years, are in error.  

There is no question that the Veteran's daughter was diagnosed prior to her 18th birthday. However, the preponderance of the evidence is against a finding that she was "helpless"/incapable of self-support until after her 18th birthday.  As that is the case, and in considering the Veteran's testimony in concert with the medical evidence of record, a favorable determination cannot be made.  

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

There is no question that the Veteran's daughter is profoundly disabled at present but the Board may not grant the benefit on an equitable basis. Moffitt v. Brown, 10 Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the Board] is not a [forum] of equity and cannot provide equitable relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); cf. Suttmann v. Brown, 5 Vet. App. 127, 138 (1993) (holding that the Board lacks jurisdiction to review the Secretary of VA's exercise of 38 U.S.C.A. § 503(a) to provide equitable relief at his discretion).  


ORDER

Entitlement to additional compensation based on the Veteran's daughter being classified as a "helpless child" for VA purposes is denied.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


